DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been presented for examination and are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2022, 05/26/2022, 09/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11206185 hereinafter ‘185. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application is anticipated claim 1 of patent ‘185.  
Similar reasoning applies to claims 11 and 17 of the instant application. See, the table below which shows both application claims on limitation bases.

The instant application 17/520,525
U.S. Patent No.  11206185
Claim 1.  A method, comprising: 
monitoring, by a first computing device of a network executing an agent module, the first computing device configured to communicate with a second computing device of a network management server outside of the network via a restricted access-controlled network path, one or more operational parameters of a first subset of network devices after deployment of data including one or more instructions to the first set of network devices; and 





in response to determining, by the first computing device executing the agent module, that a criterion indicative of a change in performance of the network for at least one of the one or more operational parameters is met, controlling, by the first computing device executing the agent module and based on the change in performance of the network, at least one of: 
a roll back of the data including one or more instructions from the first subset of network devices, and
 deployment of the data including one or more instructions to a second subset of network devices.
Claim 1.    A method, comprising: 
receiving, by a first computing device of an enterprise network executing a network management agent, the first computing device configured to communicate with a second computing device of a network management server outside of the enterprise network via a restricted access-controlled network path, a rule identifying one or more operational parameters to be monitored by the network management agent and, for each of the one or more operational parameters, a criterion indicative of an improvement in performance of the enterprise network; 
installing software on a first subset of network devices on the enterprise network; 
monitoring, by the first computing device, the one or more operational parameters of the first subset of network devices after installation of the software; 
in response to determining, by the first computing device, that the criterion for at least one of the one or more operational parameters is met, installing the software on a second subset of network devices on the enterprise network; and 
providing, by the first computing device to the second computing device, via the restricted access-controlled network path, an indication of the installation of the software on the first subset of network devices or on the second subset of network devices.
Claim 9. The method of claim 1, wherein the criterion indicative of an improvement in performance of the enterprise network is a first criterion, the rule further defining a second criterion indicative of a degradation in performance of the enterprise network, the method further comprising:
 in response to determining, by the first computing device, that the second criterion for at least one of the one or more operational parameters is met, 
rolling back installation of the software on the first subset of network devices.
Claim 2.  The method of claim 1, wherein the restricted access-controlled network path is controlled by a firewall, and the firewall is configured to block access to the first computing device by the network management server.
Claim 3. The method of claim 2, wherein the restricted access-controlled network path is controlled by a firewall, and the firewall is configured to block access to the first subset of network devices by the second computing device.
Claim 3. The method of claim 2, wherein the firewall restricts access to the network, and wherein the network management server is prevented from monitoring the one or more operational parameters by the firewall.
Claim 4.   The method of claim 2, wherein a firewall restricts access to the enterprise network, and wherein the second computing device is prevented from monitoring the one or more operational parameters of the enterprise network by the firewall.
Claim 7.  The method of claim 4, wherein the historical norms include one or more of a historical average, a historical median, or a historical normalized value for each of the one or more operational parameters.


Claim 8.  The method of claim 7, further comprising, for each of the one or more operational parameters: 
periodically monitoring the operational parameter; 
storing indications of the operational parameter based on the periodic monitoring; and 
generating the historical measurement of the operational parameter based on a plurality of stored indications of the operational parameter.
Claim 10. The method of claim 1, wherein the criterion defines a relationship between a contemporaneous measurement of the operational parameter and a historical measurement of the operational parameter.
Claim 7. The method of claim 1, wherein the criterion defines a relationship between a contemporaneous measurement of the operational parameter and a historical measurement of the operational parameter.

Claim 11.  A system for managing a network, comprising: 
hardware processing circuitry; and 
one or more memories storing instructions that when executed by the hardware processing circuitry configure the hardware processing circuity to: 

communicate with a computing device of a network management server outside of the network via a restricted access-controlled network path;

monitor one or more operational parameters of a first subset of network devices after deployment of data including one or more instructions to the first set of network devices; 
determine that a criterion indicative of a change in performance of the network for at least one of the one or more operational parameters is met; and

control, based on the change in performance of the network, at least one of:
 a roll back of the data including one or more instructions from the first subset of network devices, and
 deployment of the data including one or more instructions to a second subset of network devices.
Claim 10. A system, comprising:
 hardware processing circuitry including a first computing device of an enterprise network executing a network management agent, the first computing device configured to communicate with a second computing device of a network management server outside of the enterprise network via a restricted access-controlled network path;
 one or more hardware memories storing instructions that configure the hardware processing circuitry to perform operations comprising: 

receiving, by the first computing device, via the restricted access-controlled network path, a rule identifying one or more operational parameters to be monitored by the network management agent, and for each of the one or more operational parameters, a criterion indicative of an improvement in performance of the enterprise network;

 installing software on a first subset of network devices on the enterprise network; 

monitoring, by the first computing device, the one or more operational parameters of the first subset of network devices after installation of the software;

 in response to determining, by the first computing device, that the criterion for at least one of the one or more operational parameters is met, installing the software on a second subset of network devices on the enterprise network; and 
providing, by the first computing device to the second computing device, via the restricted access-controlled network path, an indication of the installing of the software on the first subset of network devices or the second subset of network devices.
Claim 12.   The system of claim 11, wherein the restricted access-controlled network path is controlled by a firewall, and the firewall is configured to block access to the hardware processing circuitry by the network management server.
Claim 12. The system of claim 11, wherein the restricted access-controlled network path is controlled by a firewall, and the firewall is configured to block access to the first subset of network devices by the second computing device.
Claim 13. The system of claim 12, wherein the firewall restricts access to the network, and wherein the network management server is prevented from monitoring the one or more operational parameters by the firewall.  
Claim 13. The system of claim 11, wherein a firewall restricts access to the enterprise network, and the first computing device monitors the one or more operational parameters of the enterprise network, wherein the second computing device is prevented from monitoring the one or more operational parameters by the firewall.
16. The system of claim 11, wherein the criterion defines a relationship between a contemporaneous measurement of the operational parameter and a historical measurement of the operational parameter.
   Claim 16. The system of claim 10, wherein, for each of the one or more operational parameters, the criterion defines a relationship between a contemporaneous measurement of the operational parameter and a historical measurement of the operational parameter.


Claim 17. A non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to: 

monitor, by a first computing device of a network executing an agent module, the first computing device configured to communicate with a second computing device of a network management server outside of the network via a restricted access-controlled network path, one or more operational parameters of a first subset of network devices after deployment of data including one or more instructions to the first set of network devices; and
 in response to determining, by the first computing device executing the agent module, that a criterion indicative of a change in performance of the network for at least one of the one or more operational parameters is met, control, by the first computing device executing the agent module and based on the change in performance of the network, at least one of:
 a roll back of the data including one or more instructions from the first subset of network devices, and
 deployment of the data including one or more instructions to a second subset of network devices.
 
Claim 18. A non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: 

receiving, by a first computing device of an enterprise network executing a network management agent, the first computing device configured to communicate with a second computing device of a network management server outside of the enterprise network via a restricted access-controlled network path, a rule defining one or more operational parameters of the enterprise network, and, for each of the one or more operational parameters, a criterion indicative of an improvement in performance of the enterprise network; 
installing software on a first subset of network devices on the enterprise network; monitoring, by the first computing device, the one or more operational parameters of the first subset of network devices after installation of the software;
 in response to determining, by the first computing device, that the criterion for at least one of the one or more operational parameters is met, installing the software on a second subset of network devices on the enterprise network; and 
providing, by the first computing device to the second computing device, via the restricted access-controlled network path, an indication of the installation of the software on the first subset of network devices or on the second subset of network devices.

Claim 18. The non-transitory computer readable storage medium of claim 17, wherein the restricted access-controlled network path is controlled by a firewall, and the firewall is configured to block access to the first computing device by the network management server.
Claim 19. The non-transitory computer readable storage medium of claim 18, further comprising: receiving, from the second computing device, via the restricted access-controlled network path, a copy of the software; 
staging the copy of the software at the first computing device; and
 installing the software to the first subset of network devices based on the staged copy.
Claim 19. The non-transitory computer readable storage medium of claim 18, wherein the firewall restricts access to the network, and wherein the network management server is prevented from monitoring the one or more operational parameters by the firewall.
Claim 21. The non-transitory computer readable storage medium of claim 20, wherein a firewall restricts access to the enterprise network, and the first computing device monitors the one or more operational parameters of the enterprise network, wherein the second computing device is prevented from monitoring the one or more operational parameters by the firewall.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




11/16/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457